El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Se trata de un caso de divorcio. Se alegó como causa el trato cruel y las injurias graves. El demandante eg el esposo. La esposa demandada se opuso. Fué el pleito a juicio. Ambas partes presentaron y practicaron pruebas y la corte dictó sentencia favorable al demandante. La de-mandada apeló para ante este tribunal.
Examinada la prueba de la parte demandante resulta que demandante y demandada estaban casados y tenían varios hijos; que el esposo vivía desde hacía más de un año sepa-rado de la esposa y que en un determinado día la mujer insultó al marido y le tiró piedras ayudada de una hija de ambos que amenazó al padre con una tranca. No hay prueba de que el marido recibiera lesión física alguna. Tampoco la hay de otros actos específicos de agresión por parte de la mujer, pero el marido, al contestar la siguiente pregunta: “¿qué le ha hecho ella a usted?” dijo: “pelear conmigo cada rato, cada vez que vengo a la casa está encima de mi, ella y la hija de ella, con piedras, palos }r todo eso.”
De la prueba de la parte demandada resulta que en efecto existían disgustos entre los esposos y que el marido le pegó a la mujer dándole una patada que le ocasionó una herida, le quitó las prendas y las ropas mejores a Ja hija, y fué de-nunciado por abandono de menores, habiéndose avenido en el acto del juicio a pasar una pensión semanal que se fijó en cuatro pesos para atender a la subsistencia de su esposa y de sus hijos, quedando entonces la causa criminal pendiente de que el acusado cumpliera o- no su promesa. Al terminar *820de declarar la demandada, dijo el demandante, por medio de su abogado, según aparece de la transcripción:
“Los heclios que ba alegado como materia nueva o que alega específicamente, lo ba beelio en tal forma que realmente constituye una causa de divorcio.”
Y entonces contestó la demandada por medio del intér-prete :
“Ella dice que siempre ba sufrido con paciencia por seguir vi-viendo con su esposo. Además ella dice que ba sufrido siempre por no separarse de su esposo.”
Ese es, a grandes rasgos, el resultado de- la prueba. Am-bos esposos son árabes de nacionalidad. No tienen una edu-cación esmerada. Al contrario, son personas enteramente rudas. Vendían objetos en la Plaza del Mercado de "Maya-güez y vivían en el “Patio de los árabes” de la indicada ciudad. Surgieron disgustos entre ellos el origen de los cua-les no consta perfectamente claro de Jos autos, pero una testigo presentada por el mismo demandante, dice que vi ó una vez a éste de rodillas, suplicando a su esposa y que ésta lo rechazó. El lieclio de que la hija se pusiera enteramente al lado de la madre, debe tomarse en consideración. MI ma-rido se bahía vuelto espiritista y, según la esposa, tenía otras mujeres.
Después de un estudio concienzudo de todas las circuus-tanciás que concurren en este caso, estamos convencido;.-, de que la corte de distrito fué demasiado lo jo al apreciar la gravedad del único acto específico de agresión y de injurias realizado por la mujer, ayudada de la hija, contra el esposo y padre. Ese acto fué seguramente el resultado de algún disgusto violento entre personas rudas, pero no revela la intención de injuriar gravemente al demandante, ni presenta el caso de trato cruel que fija la ley y' que ha explicado la jurisprudencia.
Siendo esto así, y haciendo aplicación a este caso de la jurisprudencia establecida por'esta misma corte, entre otros, *821en los de Figueroa v. Pierluisi, 25 D. P. R. 496; Axmayer v. Ortiz, 19 D. P. R. 501; y Fernández v. Hernández, 8 D. P. R. 237, estimamos que debe revocarse la sentencia ape-lada y en su lugar dictarse otra desestimando la demanda.

Revocada la sentencia apelada y desestimada la demanda, sin especial condenación de cos-tas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf disintió.